EXHIBIT 10.94


[ifcimage.jpg]

October 3, 2012
SunPower Philippines Manufacturing Ltd.
c/o SunPower Corporation
Attn: Treasurer
77 Rio Robles
San Jose, CA 95134




SunPower Corporation
Attn: Treasurer
(with copy to General Counsel)
77 Rio Robles
San Jose, CA 95134


SPML Land, Inc.
Attn: Chief Financial Officer
100 East Avenue, LTI Binan, Laguna




Dear Sirs,




PHILIPPINES: SunPower Philippines Manufacturing Ltd. (the “Borrower”) and
SunPower Corporation (the “Guarantor”)
Waiver and Amendment Letter - Guarantee Agreement and Loan Agreement
- Investment No. 27807
    
1.Reference is made to (i) the Mortgage Loan Agreement dated May 6, 2010 (the
“Mortgage Loan Agreement”) among the Borrower, SPML Land, Inc. and International
Finance Corporation (“IFC”) as amended by Amendment No. 1 to Loan Agreement
dated November 2, 2010, (ii) the Guarantee Agreement dated May 6, 2010 between
the Guarantor and IFC (the “Guarantee Agreement”) and (iii) the
amendment-request letter dated February 16, 2012 from the Guarantor to IFC.


2.Unless otherwise defined in this letter, terms defined in the Mortgage Loan
Agreement and the Guarantee Agreement shall have the respective meanings
ascribed thereto when used in this letter.


3.IFC hereby grants a temporary waiver covering the period from and including
the fourth fiscal quarter 2012 (quarter ending January 6, 2013) up to and
including the fourth fiscal quarter 2013 (quarter ending January 5, 2014) of
Section 6.01(f)(iii) of the Guarantee Agreement, solely as it applies with
respect to the Guarantor's compliance with the Prospective Debt Service Coverage
ratio covenant. The waiver is granted subject to the following conditions: (i)
the Guarantor would otherwise be in breach of Section 6.01(f)(iii) at the end of
Guarantor's





Pennsylvania Ave., N.W. Washington, D.C. 20433 USA Phone: (202) 473-1000 .
Facsimile: (202) 477-6391

--------------------------------------------------------------------------------

SunPower Philippines
Manufacturing Ltd
-2-
October 3, 2012


fourth fiscal quarter 2012 were it not for the waiver granted herein, and (ii)
that the interest rate Spread under the Loan Agreement shall be increased as set
forth in paragraph 4 below. If condition (i) of the immediately preceding
sentence does not occur - i.e., the Guarantor is not in breach of Section
6.01(f)(iii) as of the measurement date for the fourth fiscal quarter 2012
(without regard to the waiver granted herein), this letter shall be voided and
be of no force and effect, and the increased interest rate Spread in paragraph 4
below shall not be applied to the Loan Agreement.


4.In consideration of the benefits to the Borrower arising from the waivers
granted to the Guarantor herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the Borrower,
the Borrower and IFC hereby agree that the Spread for the Interest Rate under
the Loan Agreement during the periods specified below shall be as follows
(afterwhich the Spread shall revert to its original amount of three per cent
(3%) per annum :
 
Spread
From January 6, 2013 to September 30, 2013
4.25% per annum
From October 1, 2013 to January 5, 2014
5.00% per annum



5.The Borrower hereby represents and warrants as follows:


(a)The execution and delivery by the Borrower of this letter, and the
performance of the transactions contemplated by this letter and by the Loan
Agreement, as amended by this letter, are within its corporate powers, have been
duly authorized by all necessary applicable corporate action, and will not
conflict with or result in a breach of any of the material terms, conditions or
provisions of, or constitute a default or require any consent that has not been
obtained under, any indenture, mortgage, agreement or other instrument or
arrangement to which it is a party or by which it is bound, or violate any of
the terms or provisions of its organizational documents or any Authorization,
judgment, decree or order or any statute, rule or regulation applicable to it;


(b)No Authorization or approval or other action by, and no notice to or filing
with, any Authority is required for the due execution, delivery and performance
by the Borrower of this letter, or for the performance by the Borrower of the
Loan Agreement, as amended hereby.


(c)This letter has been duly executed and delivered by the Borrower, and this
letter and the Loan Agreement, as amended hereby, each constitute the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with the terms hereof and thereof, respectively.






--------------------------------------------------------------------------------

SunPower Philippines
Manufacturing Ltd
-3-
October 3, 2012


6.This letter, the amendment or the waiver granted herein does not operate as a
waiver or amendment of any provision of the Mortgage Loan Agreement, the
Guarantee Agreement or any other Transaction Document other than those specified
above, and the Mortgage Loan Agreement, the Guarantee Agreement and other
Transaction Documents remain in full force and effect. Except as otherwise
specified above, it does not in any way waive, prejudice or impair IFC's rights
under the Mortgage Loan Agreement, the Guarantee Agreement and the other
Transaction Documents, nor shall this letter or the waiver or amendment herein
be used for any other purpose. No other consent, amendment or waiver is hereby
given or made. For the avoidance of doubt, Section 4.01(n) of the Loan
Agreement, Section 3.1(b) of the Debt Service Reserve Account Agreement and
related provisions shall take into account the increased interest amounts
payable as a result of the changes to the Spread set forth in paragraph 4 of
this letter.


7.This letter is a Transaction Document.


8.This letter shall be governed by and construed in accordance with the laws of
the State of New York, United States of America.


9.This letter may be executed in counterparts each of which when taken together,
shall constitute one and the same instrument.


10.Please acknowledge your agreement with the terms and conditions of this
letter by signing where indicated below and returning two (2) fully executed
originals to IFC.






Sincerely,




INTERNATIONAL FINANCE CORPORATION






By:
/s/ Jesse O. Ang
Name:
Jesse O. Ang
Title:
Resident Representative, Philippines

















--------------------------------------------------------------------------------

SunPower Philippines
Manufacturing Ltd
-4-
October 3, 2012


Accepted and Agreed:


SUNPOWER CORPORATION
By:
/s/ Chuck Boynton
Name:
Chuck Boynton
Title:
CFO
 
 
 
 
SUNPOWER PHILIPPINES MANUFACTURING LTD.
By:
/s/ Chuck Boynton
Name:
Chuck Boynton
Title:
SVP & CFO
 
 
 
 
SPML LAND, INC.
By:
/s/ Michelle M. Ramos
Name:
Michelle M. Ramos
Title:
Treasurer / CFO













